                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

              My'Ka El,               )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00589-GCM
                                      )
                 vs.                  )
                                      )
           Kerry Putney               )
          C.A. Fahrenholz,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 17, 2020 Order.

                                               June 17, 2020




         Case 3:19-cv-00589-GCM Document 6 Filed 06/17/20 Page 1 of 1
